On order of the Court, the application for leave to appeal the December 20, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the Wayne Circuit Court's May 7, 2018 opinion and order denying relief from judgment, and we REMAND this case to that court to address whether the defendant has met his burden under MCR 6.508(D) of establishing (1) good cause for failing to raise on direct appeal the issue raised in his motion for relief from judgment, and (2) actual prejudice. The court shall address whether the defendant's appellate counsel's failure to raise this issue on direct appeal constituted ineffective assistance of appellate counsel. See People v. Reed , 449 Mich. 375, 535 N.W.2d 496 (1995).
We do not retain jurisdiction.